                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

MICHELLE ANN BOESCH                                Case No. 19-46095-MBM
                                                   Chapter 7
     Debtor                                        Honorable MARCI B. MCIVOR
__________________________________/

   RESPONSE TO TRUSTEE’S OBECTION TO DEBTORS CLAIM OF
                      EXEMPTIONS

      NOW COME Debtor MICHELLE ANN BOESCH, by and through her

counsel, KAREN E. EVANGELISTA, P.C., and in response to the Trustee’s

Objection to Debtors’ Claim of Exemptions, states as follows:

      1.     Debtor filed a Chapter 7 proceeding with this Honorable Court as

recognized by the Trustee in his Counsel’s objection. The Debtor also

acknowledges that Homer W. McClarty is the appointed Trustee in this case.

      2.     The Debtor recognizes that the specific provisions of the Bankruptcy

Code stated in the Trustee’s counsel’s objection in his “argument”, specifically

paragraphs 10 to 14 are true and do not need a response. The Debtor also

recognizes that to the extent there is non-exempt equity in cash, bank accounts and

tax refunds, these are subject to turnover to the Trustee.

      3.     The Debtor states that all the retirement accounts listed in the

Debtors’ schedules are exempt as the Trustee and his counsel know. Trustee’s




 19-46095-mbm      Doc 29   Filed 07/03/19   Entered 07/03/19 15:07:37   Page 1 of 2
counsel has been practicing long enough to know that ANY objection to an

exemption in these accounts is without merit.

      4.     The Debtor turned over all relevant documents to the Trustee prior to

the 341 pursuant to 11 USC 521. Any other relevant documents requested by his

counsel shall be turned over forthwith.

      5.     The undersigned made attempts to contact counsel for the Trustee on

3 separate occasions prior to having filed this response to avoid unnecessary

expense to the Estate, the Debtor or to the Court. Those attempts were not

returned.

      WHEREFORE, Debtors pray this Honorable Court deny the relief requested

by Trustee, and award her such other and further relief as this Court deems just.




                                       Respectfully submitted:
                                       KAREN E. EVANGELISTA, P.C.


                                       /s/ Karen E. Evangelista (P36144)
                                       Attorney for Debtors
                                       410 W. University, Suite 225
                                       Rochester, MI 48307
                                       (248) 652-7990
Dated: July 3, 2019                     brewera1008@yahoo.com




 19-46095-mbm     Doc 29   Filed 07/03/19   Entered 07/03/19 15:07:37   Page 2 of 2
